 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA

 9 UNITED STATES OF AMERICA,                        2:20-CR-208-RFB-NJK

10                  Plaintiff,                      Final Order of Forfeiture

11          v.

12 JOSE DELORES RIVERA,

13                  Defendant.

14         The United States District Court for the District of Nevada entered a Preliminary
15 Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2); and 21 U.S.C. §

16 853(a)(2) and 21 U.S.C. § 881(a)(2) with 28 U.S.C. § 2461(c) based upon the plea of guilty

17 by Jose Delores Rivera to the criminal offense, forfeiting the property set forth in the Plea

18 Agreement and the Forfeiture Allegation of the Criminal Information and shown by the

19 United States to have the requisite nexus to the offense to which Jose Delores Rivera pled

20 guilty. Criminal Information, ECF No. 5; Plea Agreement, ECF No. 7; Arraignment &

21 Plea, ECF No. 9; Preliminary Order of Forfeiture, ECF No. 17.

22         This Court finds that on the government’s motion, the Court may at any time enter
23 an order of forfeiture or amend an existing order of forfeiture to include subsequently

24 located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

25 32.2(b)(2)(C).

26         This Court finds the United States published the notice of forfeiture in accordance
27 with the law via the official government internet forfeiture site, www.forfeiture.gov,

28 consecutively from February 7, 2021, through March 8, 2021, notifying all potential third
 1   parties of their right to petition the Court. Notice of Filing Proof of Publication Exhibits,

 2   ECF No. 19-1, p. 5.

 3          This Court finds no petition was filed herein by or on behalf of any person or entity

 4   and the time for filing such petitions and claims has expired.

 5          This Court finds no petitions are pending regarding the property named herein and

 6   the time has expired for presenting such petitions.

 7          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

 8   all possessory rights, ownership rights, and all rights, titles, and interests in the property

 9   hereinafter described are condemned, forfeited, and vested in the United States pursuant to

10   Fed. R. Crim. P. 32.2(b)(4)(A) and (b)(4)(B); Fed. R. Crim. P. 32.2(c)(2); 21 U.S.C. §

11   853(a)(2); 21 U.S.C. § 881(a)(2) with 28 U.S.C. § 2461(c); and 21 U.S.C. § 853(n)(7) and

12   shall be disposed of according to law:

13          1. a large pill press manufactured in China, no make, model or serial number, with

14              FBI evidence control number 1B139; and

15          2. a large pill press manufactured in China, no make, model or serial number, with

16              FBI evidence control number 1B140

17   (all of which constitutes property).

18          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

19   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

20   deposit, as well as any income derived as a result of the government’s management of any

21   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

22   disposed of according to law.

23          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

24   copies of this Order to all counsel of record.

25                   May 18
            DATED _____________________, 2021.

26

27
                                                  RICHARD F. BOULWARE, II
28                                                UNITED STATES DISTRICT JUDGE
                                                    2
